 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 RAVI T. NARAYAN (IABN AT0011948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7369
 7        Fax: (415) 436-7234
          Email: Ravi.Narayan@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12
   UNITED STATES OF AMERICA,                   ) CASE NO. 18-CR-281-RS
13                                             )
          Plaintiff,                           ) [PROPOSED] ORDER AND
14                                             ) STIPULATION TO EXCLUDE TIME FROM THE
      v.                                       ) SPEEDY TRIAL ACT
15                                             ) CALCULATION AND RESET STATUS HEARING
   MICHAEL LAWRENCE CONNELL,                   )
16                                             )
          Defendants.                          )
17                                             )

18

19          With the agreement of the parties, and with the consent of the defendant, the Court enters this
20 Order continuing the status conference currently set for January 22, 2019, at 2:30 p.m., to March 26,

21 2019, at 2:30 p.m., and excluding time under the Speedy Trial Act, 18 U.S.C. § 3161(h), through and

22 including March 26, 2019. The parties agree, and the Court finds and holds, as follows:

23          1.      The parties agree to an exclusion of time under the Speedy Trial Act, 18 U.S.C. §
24 3161(h), to provide reasonable time for the effective preparation of defense counsel, taking into account

25 the exercise of due diligence. The parties also agree that the status conference currently set for January

26 22, 2019, at 2:30 p.m., should be continued to March 26, 2019, at 2:30 p.m.

27          2.      On July 3, 2018, defendant was arraigned before the Honorable Laurel Beeler, United
28 States Magistrate Judge. On July 10, 2018, Judge Beeler issued orders releasing defendant on

     STIP. AND [PROPOSED] ORDER                      1
     18-CR-281-RS
 1 conditions and excluding time under the Speedy Trial Act calculation from July 10, 2018, through July

 2 31, 2018.

 3          3.      The parties have appeared before this Court on July 31, 2018, September 25, 2018, and

 4 November 13, 2018. At the most recent hearing, defense counsel informed the Court that defendant

 5 intended to retain an expert to conduct an independent forensic examination of the main device at issue

 6 in this case. Government counsel informed the Court that the government would work with defense

 7 counsel on making the necessary arrangements to facilitate this forensic review. The Court set the

 8 matter for further status on January 22, 2019, at 2:30 p.m. Time under the Speedy Trial Act is currently

 9 excluded through that date.

10          4.      Since the status hearing on November 13, 2019, the parties have worked to facilitate the

11 forensic review. Defense counsel has contacted and is prepared to retain an expert based in Tucson,

12 Arizona. The government has made arrangements for the forensic images at issue in this case to be

13 securely transferred to a federal facility in Phoenix, Arizona. The parties have also negotiated and

14 agreed upon a Protective Order, which is being submitted for the Court’s review contemporaneously

15 with this stipulation. In addition, the parties conducted an evidence view at the San Francisco Police

16 Department on December 20, 2018.

17          5.      Given the time necessary to make the arrangements set forth above, as well as the time

18 necessary for defendant’s expert to complete the forensic review, the parties jointly propose that the

19 status conference currently set for January 22, 2019, at 2:30 p.m., should be continued to March 26,

20 2019, at 2:30 p.m. The parties will be better situated at the later date to discuss next steps in the case,

21 including whether the matter should be set for plea, trial, or a motions schedule. Because the parties

22 continue to engage in the discovery process, as set for above, the parties agree that the time should be

23 excluded under the Speedy Trial Act to allow for effective preparation of counsel.

24          6.      The Court finds that, taking into the account the public interest in the prompt disposition

25 of criminal cases, these grounds are good cause for excluding time. The Court further finds that the ends

26 of justice served by excluding the period from today’s date, through and including March 26, 2019,

27 outweigh the best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7).

28 Accordingly, and with the consent the defendant, the Court orders that the period from today, through

     STIP. AND [PROPOSED] ORDER                       2
     18-CR-281-RS
 1 and including March 26, 2019, be excluded from the Speedy Trial Act calculation. The Court further

 2 orders that the status conference currently set for January 22, 2019, at 2:30 p.m., is continued to March

 3 26, 2019, at 2:30 p.m.

 4          IT IS SO STIPULATED.

 5 DATED: January 18, 2019                               DAVID L. ANDERSON
                                                         United States Attorney
 6

 7                                                          /s/
                                                         RAVI T. NARAYAN
 8                                                       Assistant United States Attorney
 9 DATED: January 18, 2019

10                                                         /s/
                                                         KORY DECLARK
11                                                       Counsel for the Defendant
12

13          IT IS SO ORDERED.
14

15 DATED: 1/18/19

16                                        HON. RICHARD SEEBORG
                                          United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

     STIP. AND [PROPOSED] ORDER                      3
     18-CR-281-RS
